DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 14 July 2022 has been received and entered.  Claims 15-17 and 19-23 have been canceled and claims 24-28 have been added.  Claims 1-14, 18 and 24-28 are currently pending in the instant application.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 14 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventor, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 26 October 2020 and 14 July 2022 have been considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to because they are not in black and white as well as containing photographs (Figure 5, 10 and 12).  The grey tones are blurry and do not reproduce well (see Figure 11).  
Additionally, Figure 4 is objected to because it recites amino acid positions but fails to provide a reference sequence for the amino acid positions which are noted.  The amino acid positions are not “peptide”, although the header on the figure recites “peptide” and the No. column does not appear to correspond to a sequence in the Sequence Listing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See at least pages 12, 76 and 78 for amino acid and nucleic acid sequences without Sequence identifiers.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  See Figure 3.  If the sequences are provided for in the Sequence listing, then the appropriate Sequence identifier needs to be included in the Figure or in the Brief Description of the Figure.  An attempt to match the sequences in the Figure to the sequences in the Sequence Listing was unsuccessful.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least pages 74-75). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 24 is objected to because of the following informalities:  the claim ends in two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 recites a “pharmaceutical composition for preventing or treating cancer”.  However, the specification fails to enable the prevention of cancer by any means, let alone by a fusion protein of Lrg1 and an Ig molecule.  The prior art fails to teach pharmaceutical compositions which prevent cancer, absent evidence to the contrary.  The instant specification fails to support such a claim of prevention of cancer as the examples do not teach prevention of cancer.  Figure 15 clearly shows that the fusion protein of the instant invention does not prevent cancer.  While it may reduce tumor load, it clearly does not prevent cancer (see also Figure 14).  Therefore, the claims are not enabled for a “pharmaceutical composition for preventing or treating cancer”.  Amendment to the claim to remove the intended use language would be remedial.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10-11 and 14 recite the language of “represented by” in reference to particular amino acid sequence.  However, such language is indefinite as it is not clear if the recited sequences are merely representative or if the claims are limited to those sequences which are recited.
Claims 4-6 and 8-9 are indefinite for the recitation of “derived”.  It is not clear if the element recited has a particular structure or if it is the starting point for the element and has been modified and therefore “derived” from that which is recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 24-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18 and 24-25 are not properly dependent because they fail to materially limit the subject matter of the claims from which they depend.  A recitation of intended use for the claimed composition does not provide any material limitations on the composition itself and therefore, such a recitation is not further limiting.  Claim 18 is not further limiting of claim 1 directed to the fusion protein because the mere recitation that the claim is directed to a pharmaceutical composition with nothing more does not add anything (further limitation) to the fusion protein itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (Neuro-Oncology  15(9):  1200-1211, 2013) in view of Jazayeri et al.  (Biodrugs  22(1):  11-26, 2008) and U.S. Pat. Pub. 2010/0196370 (Yu et al.).
	Johansson et al. teach the soluble form of the tumor suppressor protein Lrig1.    Lrig1 is a negative regulator of the epidermal growth factor family and a tumor suppressor protein.  Administration of soluble Lrig1 into established tumors led to a 32% survival advantage in treated mice (see page 1200, columns 1-2).  Johansson et al. do not teach a fusion protein of soluble Lrig1 and an immunoglobulin Fc region or a pharmaceutical composition of a fusion protein of soluble Lrig1 and an immunoglobulin Fc region.
	Jazayeri et al. teach the fusion of an Fc protein to a therapeutic protein of interest was increasingly popular in the art well before the effective filing date of the claimed invention.  Jazayeri et al. teach the such fusions were made in order to improve the stability of the protein of interest in vivo (top of page 12).  Jazayeri et al. teach that the most common approach for creating the fusion protein involved covalently linking the protein of interest to the Fc domains CH2 through CH3 , including the hinge region (see page 14, section 3).  Additionally, the Fc region is most commonly inserted at either the N- or C-terminus of the protein and in order to avoid unwanted interactions in the chimeric proteins, small spacers or linkers are included at the junction between the Fc region and the protein of interest.  These linkers or spacers are commonly serine-glycine rich peptides (see page 14, column 2, final paragraph).
	Yu et al. teach a fusion protein of immunoglobulin Fc and an LK8 protein.  Yu et al. teach that the LK8 protein is fused with the Fc region of human immunoglobulin in order to increase the half-life of the LK8 protein (see [0007]).  Yu et al. teach that the Fc region refers to the carboxyl terminal portion of an immunoglobulin chain constant region, preferably an immunoglobulin heavy chain constant region or portion thereof.  The Fc region comprises various combinations of the CH domains such as the CH2 and CH3 domains and the hinge region (see [0032]).  The preferred class of immunoglobulin which is uses is IgG but other classes of immunoglobulin can be used, such as IgA, IgD, IgE and IgM (see [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a fusion protein of the soluble Lrig1 of Johansson et al. with an immunoglobulin Fc region because Jazayeri et al. teach the fusion of an Fc protein to a therapeutic protein of interest was increasingly popular in the art well before the effective filing date of the claimed invention in order to improve the stability of the protein of interest in vivo.  Because Johansson et al. teach that soluble Lrig1 is a tumor suppressor protein, one of ordinary skill in the art would have recognized its usefulness for in vivo applications where improving the stability of the protein would have been desirable.  As taught by Jazayeri et al., the fusion protein would necessarily comprise an Fc region that included the CH2 and CH3 domains of a heavy chain constant region as well as the hinge region and that Fc would be covalently attached to the protein of interest and may include a linker which typically is composed of glycine and/or serine.  Additionally, it would have been obvious to use an Fc from any of the immunoglobulin classes as taught by Yu et al. as they are all equally useful for generating fusion proteins which have increased stability and half-life.  One would be motivated to modify the soluble Lrig1 of Johansson et al. in order to create a fusion protein which has greater stability for its use in vivo applications.  One of ordinary skill in the art would have a reasonable expectation of success because Jazayeri et al. teach the fusion of an Fc protein to a therapeutic protein of interest was known and routine in the art well before the effective filing date of the claimed invention.  Lastly, it would have been obvious to include the resultant fusion protein in a pharmaceutical composition because Johansson et al. teach that soluble Lrig1 has the ability to inhibit tumors and therefore, the fusion protein would have applicability for treating cancers.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.

Prior Art of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al.  Exp. Cell Res.  317:  504-512, 2011.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647